                                                   Case 20-60083 Document 9-1 Filed in TXSB on 12/04/20 Page 1 of 1




                                                                      Exhibit A



  Snap Kitchen
 Management, LLC                                                                                                                                      Snap Kitchen New
                                                                                                                                                          York, LLC

   Snap Kitchen
   Services, LLC
                                                                                                                                                        Snap Kitchen
                                                                        Fitness Food                                                                     Atlanta, LLC
Snap Kitchen Dallas,                                                    Holdings, Inc.
        LLC

                                                                                                                                                      Snap Kitchen DC,
   Snap Kitchen                                                                                                                                             LLC
   Chicago, LLC


  Snap Kitchen
                                                                                                                                                        Snap Kitchen
 Acquisitions, LLC
                                                                                                                                                      Philadelphia, LLC


 Snap Kitchen #1,
       LLC
                                                                                                                                                        Snap Kitchen
                                                                                                                                                       Baltimore, LLC
 Snap Kitchen #2,
       LLC

                                                                                                                                                      Snap Kitchen #12,
 Snap Kitchen #3,                                                                                                                                            LLC
       LLC


 Snap Kitchen #4,      Snap Kitchen #5,   Snap Kitchen #6,        Snap Kitchen #7,       Snap Kitchen #8,      Snap Kitchen #9,   Snap Kitchen #10,   Snap Kitchen #11,
       LLC                   LLC                LLC                     LLC                    LLC                   LLC                 LLC                 LLC
